Form N-18F-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 NOTIFICATION OF ELECTION PURSUANT TO RULE 18F-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 Asset Management Fund Exact Name of Registrant NOTIFICATION OF ELECTION The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940.It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the registrant has caused this notification of election to be duly executed on its behalf in the City of Chicago and the State of Illinois on the 20th day ofFebruary, 2008. ASSET MANAGEMENT FUND By: /s/Daniel K. Ellenwood Daniel K. Ellenwood Secretary Attest: /s/Christine A. Cwik Christine A. Cwik Assistant Secretary
